Exhibit 10.1

FIRST AMENDMENT TO CREDIT AGREEMENT

 

This FIRST AMENDMENT TO CREDIT AGREEMENT (“Amendment”) is dated as of May 8,
2020, and executed by SSGT 3850 Airport Rd, LLC, a Delaware limited liability
company, SSGT 500 Laredo St, LLC, a Delaware limited liability company, SSGT
1500 E. Baseline Rd, LLC, a Delaware limited liability company, SSGT 3175
Sweeten Creek Rd, LLC, a Delaware limited liability company, SSGT 1600 Busse Rd,
LLC, a Delaware limited liability company, SSGT 12321 Western Ave, LLC, a
Delaware limited liability company, SSGT 197 Deaverview Rd, LLC, a Delaware
limited liability company, SSGT 75 Highland Center Blvd, LLC, a Delaware limited
liability company, SSGT 1027 N Washington Blvd, LLC, a Delaware limited
liability company, SSGT 701 Wando Park Blvd, LLC, a Delaware limited liability
company, SSGT 18804 Pines Blvd, LLC, a Delaware limited liability company, SSGT
9811 Progress Blvd, LLC, a Delaware limited liability company, SSGT 2380 Fenton
St, LLC, a Delaware limited liability company, SSGT 2280 N Custer Rd, LLC, a
Delaware limited liability company, SSGT 6888 N Hualapai Way, LLC, a Delaware
limited liability company, SSGT 2841 E. Riggs Rd., LLC, a Delaware limited
liability company (hereinafter, collectively, “Borrower”), the Lenders, and
KEYBANK NATIONAL ASSOCIATION, (hereinafter, the “Administrative Agent”), for
itself and for the Lenders in consideration of mutual covenants contained herein
and benefits to be derived herefrom.  Unless otherwise defined herein,
capitalized terms used herein shall have the same meaning provided for in the
Original Credit Agreement.

 

RECITALS

 

WHEREAS, Borrower, Administrative Agent and Lenders are parties to that certain
Credit Agreement dated as of January 24, 2019 (as amended, the “Original Credit
Agreement”), whereby the Lenders have agreed to make loans to Borrower in
accordance with the terms and conditions of the Original Credit Agreement; and

 

WHEREAS, Borrower, Administrative Agent, and the Lenders, have agreed, on the
conditions provided for herein, to amend certain terms and provisions of the
Original Credit Agreement as set forth herein.

 

NOW, THEREFORE, in consideration of the above premises and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, Borrower and the Administrative Agent hereby covenant and agree as
follows:

 

1.The following is hereby added to Section 1.01 of the Original Credit
Agreement:

 

“Parent Debt Service Coverage Ratio”  shall mean, tested on quarterly results
for each calendar quarter, the ratio of (a) Adjusted EBITDA; to (b) all of the
regularly scheduled principal due and payable and regularly scheduled principal
paid on the Indebtedness of the Parent (other than amounts paid in connection
with balloon maturities and other non-scheduled amortizing payments) and
including the Equity Percentage for such amounts for Parent’s Unconsolidated
Affiliates plus all Interest Expense.”

Ex. A-1

--------------------------------------------------------------------------------

2.Clause (i) set forth in the definition of “LIBO Rate” in Section 1.01 of the
Original Credit Agreement which begins “(i) if the LIBOR Screen Rate shall be
less than…” is hereby deleted in its entirety and replaced with the following:

“(i) if the LIBOR Screen Rate shall be less than one half of one percent
(0.50%), such rate shall be deemed to be one half of one percent (0.50%) for the
purposes of this Agreement; provided further that if the LIBOR Screen Rate shall
not be available at such time for such Interest Period (an “Impacted Interest
Period”) then the LIBO Rate shall be the Interpolated Rate; provided that if any
Interpolated Rate shall be less than one half of one percent (0.50%), such rate
shall be deemed to be one half of one percent (0.50%) for purposes of this
Agreement, and”

3.The last clause of Section 2.13(c) of the Original Credit Agreement which
begins “provided, further, that…” is hereby replaced with the following:

“provided, further, that, if such alternate rate of interest shall be less than
one half of one percent (0.50%), such rate shall be deemed to be one half of one
percent (0.50%) for the purposes of this Agreement.”

4.The following new Section 2.22 shall be added to the Original Credit
Agreement:

 

§2.22Effect of Benchmark Transition Event.

(a) Benchmark Replacement. Notwithstanding anything to the contrary herein or in
any other Loan Document, (i) upon the determination of the Administrative Agent
(which shall be conclusive absent manifest error) that a Benchmark Transition
Event has occurred or (ii) upon the occurrence of an Early Opt-in Election, as
applicable, the Administrative Agent and the Borrower may amend this Agreement
to replace the LIBO Rate with a Benchmark Replacement, by a written document
executed by the Borrower and the Administrative Agent, subject to the
requirements of this Section titled “Effect of Benchmark Transition
Event.”  Notwithstanding the requirements of Section 9.02 or anything else to
the contrary herein or in any other Loan Document, any such amendment with
respect to a Benchmark Transition Event will become effective and binding upon
the Administrative Agent, the Borrower and the Lenders at 5:00 p.m. on the fifth
(5th) Business Day after the Administrative Agent has posted such proposed
amendment to all Lenders and the Borrower so long as the Administrative Agent
has not received, by such time, written notice of objection to such amendment
from Lenders comprising the Required Lenders, and any such amendment with
respect to an Early Opt-in Election will become effective and binding upon the
Administrative Agent, the Borrower and the Lenders on the date that Lenders
comprising the Required Lenders have delivered to the Administrative Agent
written notice that such Required Lenders accept such amendment. No replacement
of the LIBO Rate with a Benchmark Replacement pursuant to

-2-

--------------------------------------------------------------------------------

this Section titled “Effect of Benchmark Transition Event” will occur prior to
the applicable Benchmark Transition Start Date.  

(b) Benchmark Replacement Conforming Changes. In connection with the
implementation of a Benchmark Replacement, the Administrative Agent will have
the right to make Benchmark Replacement Conforming Changes from time to time
and, notwithstanding anything to the contrary herein or in any other Loan
Document, any amendments implementing such Benchmark Replacement Conforming
Changes will become effective without any further action or consent of any other
party to this Agreement.

(c) Notices; Standards for Decisions and Determinations. The Administrative
Agent will promptly notify the Borrower and the Lenders in writing of (i) any
occurrence of a Benchmark Transition Event or an Early Opt-in Election, as
applicable, and its related Benchmark Replacement Date and Benchmark Transition
Start Date, (ii) the implementation of any Benchmark Replacement, (iii) the
effectiveness of any Benchmark Replacement Conforming Changes and (iv) the
commencement or conclusion of any Benchmark Unavailability Period. Any
determination, decision or election that may be made by the Administrative Agent
or Lenders pursuant to this Section titled “Effect of Benchmark Transition
Event,” including, without limitation, any determination with respect to a
tenor, comparable replacement rate or adjustment, or implementation of any
Benchmark Replacement Rate Conforming Changes, or of the occurrence or
non-occurrence of an event, circumstance or date and any decision to take or
refrain from taking any action, will be conclusive and binding on all parties
hereto absent manifest error and may be made in its or their sole discretion and
without consent from any other party hereto, except, in each case, as expressly
required pursuant to this Section titled “Effect of Benchmark Transition Event”
and shall not be a basis of any claim of liability of any kind or nature by any
party hereto, all such claims being hereby waived individually be each party
hereto.

(d) Benchmark Unavailability Period. Upon the Borrower’s receipt of notice of
the commencement of a Benchmark Unavailability Period, the Borrower may revoke
any request for a Borrowing of, conversion to or continuation of Eurodollar
Loans to be made, converted or continued during any Benchmark Unavailability
Period and, failing that, the Borrower will be deemed to have converted any such
request into a request for a Borrowing of or conversion to Alternate Base Rate
Loans. During any Benchmark Unavailability Period, the components of Alternate
Base Rate based upon the LIBO Rate will not be used in any determination of
Alternate Base Rate.  

(e) Certain Defined Terms. As used in this Section titled “Effect of Benchmark
Transition Event”:

-3-

--------------------------------------------------------------------------------

“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may include Term SOFR) that has been selected by the Administrative Agent
and the Borrower giving due consideration to (i) any selection or recommendation
of a replacement rate or the mechanism for determining such a rate by the
Relevant Governmental Body or (ii) any evolving or then-prevailing market
convention for determining a rate of interest as a replacement to the LIBO Rate
for U.S. dollar-denominated syndicated credit facilities at such time and (b)
the Benchmark Replacement Adjustment; provided that, if the Benchmark
Replacement as so determined would be less than one half of one percent (0.50%),
the Benchmark Replacement will be deemed to be one half of one percent (0.50%)
for the purposes of this Agreement.

“Benchmark Replacement Adjustment” means, with respect to any replacement of the
LIBO Rate with an Unadjusted Benchmark Replacement for each applicable Interest
Period, the spread adjustment, or method for calculating or determining such
spread adjustment (which may be a positive or negative value or zero) that has
been selected by the Administrative Agent and the Borrower giving due
consideration to (i) any selection or recommendation of a spread adjustment, or
method for calculating or determining such spread adjustment, for the
replacement of the LIBO Rate with the applicable Unadjusted Benchmark
Replacement by the Relevant Governmental Body or (ii) any evolving or
then-prevailing market convention for determining a spread adjustment, or method
for calculating or determining such spread adjustment, for the replacement of
the LIBO Rate with the applicable Unadjusted Benchmark Replacement for U.S.
dollar-denominated syndicated credit facilities at such time.

“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Alternate Base Rate,” the definition of “Interest
Period,” timing and frequency of determining rates and making payments of
interest and other administrative matters, which changes will not alter the
substantive determination of the Benchmark Replacement or the Benchmark
Replacement Adjustment) that the Administrative Agent decides may be appropriate
to reflect the adoption and implementation of such Benchmark Replacement and to
permit the administration thereof by the Administrative Agent in a manner
substantially consistent with market practice (or, if the Administrative Agent
decides that adoption of any portion of such market practice is not
administratively feasible or if the Administrative Agent determines

-4-

--------------------------------------------------------------------------------

that no market practice for the administration of the Benchmark Replacement
exists, in such other manner of administration as the Administrative Agent
decides is reasonably necessary in connection with the administration of this
Agreement).  

“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to the LIBO Rate:

(1) in the case of clause (1) or (2) of the definition of “Benchmark Transition
Event,” the later of (a) the date of the public statement or publication of
information referenced therein and (b) the date on which the administrator of
the LIBO Rate permanently or indefinitely ceases to provide the LIBO Rate; or

(2) in the case of clause (3) of the definition of “Benchmark Transition Event,”
the date of the public statement or publication of information referenced
therein.

“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the LIBO Rate:

(1) a public statement or publication of information by or on behalf of the
administrator of the LIBO Rate announcing that such administrator has ceased or
will cease to provide the LIBO Rate, permanently or indefinitely, provided that,
at the time of such statement or publication, there is no successor
administrator that will continue to provide the LIBO Rate;

(2) a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBO Rate, the U.S. Federal Reserve
System, an insolvency official with jurisdiction over the administrator for the
LIBO Rate, a resolution authority with jurisdiction over the administrator for
the LIBO Rate or a court or an entity with similar insolvency or resolution
authority over the administrator for the LIBO Rate, which states that the
administrator of the LIBO Rate has ceased or will cease to provide the LIBO Rate
permanently or indefinitely, provided that, at the time of such statement or
publication, there is no successor administrator that will continue to provide
the LIBO Rate; or

(3) a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBO Rate or a Relevant Governmental
Body announcing that the LIBO Rate is no longer representative.

“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark

-5-

--------------------------------------------------------------------------------

Transition Event is a public statement or publication of information of a
prospective event, the 90th day prior to the expected date of such event as of
such public statement or publication of information (or if the expected date of
such prospective event is fewer than 90 days after such statement or
publication, the date of such statement or publication) and (b) in the case of
an Early Opt-in Election, the date specified by the Administrative Agent or the
Required Lenders, as applicable, by notice to the Borrower, the Administrative
Agent and the Lenders.

“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to the LIBO Rate
and solely to the extent that the LIBO Rate has not been replaced with a
Benchmark Replacement, the period (x) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced the LIBO Rate for all purposes hereunder in accordance with the Section
titled “Effect of Benchmark Transition Event” and (y) ending at the time that a
Benchmark Replacement has replaced the LIBO Rate for all purposes hereunder
pursuant to the Section titled “Effect of Benchmark Transition Event.”

“Early Opt-in Election” means the occurrence of:

(1) a determination by the Administrative Agent that U.S. dollar-denominated
syndicated credit facilities being executed at such time, or that include
language similar to that contained in this Section titled “Effect of Benchmark
Transition Event,” are being executed or amended, as applicable, to incorporate
or adopt a new benchmark interest rate to replace the LIBO Rate, and  

(2) the election by the Administrative Agent to declare that an Early Opt-in
Election has occurred and the provision by the Administrative Agent of written
notice of such election to the Borrower and the Lenders.

“Federal Reserve Bank of New York’s Website” means the website of the Federal
Reserve Bank of New York at http://www.newyorkfed.org, or any successor source.

“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto, including without limitation the Alternative Reference Rates
Committee.

-6-

--------------------------------------------------------------------------------

“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark, (or a successor administrator) on the Federal
Reserve Bank of New York’s Website.

“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.

“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment.

 

5.Section 5.02(b)(iii) of the Original Credit Agreement is hereby deleted in its
entirety and shall be replaced by the following:

 

 

“(iii)

a Fixed Charge Coverage Ratio of not less than (a) 1.20:1.00 from the date
hereof through the end of the fiscal quarter ending September 30, 2019, (b)
1.25:1.00 during the fiscal quarter commencing October 1, 2019 through the end
of the fiscal quarter ending December 31, 2019, (c) 1.00:1.00 during the fiscal
quarter commencing January 1, 2020 through the end of the fiscal quarter ending
December 31, 2020, and (d) 1.10:1.00 during the fiscal quarter commencing
January 1, 2021 through the Maturity Date;”

 

6.Section 5.02(b)(v) of the Original Credit Agreement is hereby deleted in its
entirety and shall be replaced by the following:

 

 

“(v)

minimum Liquidity of not less than Fifteen Million Dollars ($15,000,000.00);
and”

 

7.A new Section 5.02(b)(vi) is added to the Original Credit Agreement as
follows:

 

 

“(vi)

a Parent Debt Service Coverage Ratio of not less than (a) 1.25:1.00 during the
fiscal quarter commencing April 1, 2020 through the end of the fiscal quarter
ending December 31, 2020, and (b) 1.35:1.00 during the fiscal quarter commencing
January 1, 2021 through the Maturity Date.”

 

8.Exhibit B and Exhibit B-2 of the Original Credit Agreement are hereby deleted
and replaced with Exhibit B and Exhibit B-2 attached hereto and made a part
hereof.  

 

9.Additional Representations and Warranties.  Each Borrower represents and
warrants as follows:

 

(a)It has taken all necessary action to authorize the execution, delivery and
performance of this Amendment.

 

-7-

--------------------------------------------------------------------------------

(b)This Amendment has been duly executed and delivered by each Borrower and
constitutes such Borrower’s legal, valid and binding obligations, enforceable in
accordance with its terms.

 

(c)No consent, approval, authorization or order of, or filing, registration or
qualification with, any court or governmental authority or third party is
required in connection with the execution, delivery or performance by Borrowers
of this Amendment.

 

(d)The representations and warranties contained in Article III of the Original
Credit Agreement are true and correct in all material respects on and as of the
date hereof, with the same force and effect as if made on and as of the date
hereof (except for any representations and warranties that expressly refer to
another date, which shall be true and correct in all material respects as of
such date and except that with respect to the representations made as to
employees pursuant to Section 3.17 of the Original Credit Agreement, such
representations shall be to Borrower’s knowledge).

 

(e)No Event of Default or Default under the Original Credit Agreement has
occurred and is continuing on the date hereof.

 

10.Continuing Validity.  Except as expressly amended hereby, the remaining terms
and conditions of the Original Credit Agreement shall continue in full force and
effect.  All future references to the “Credit Agreement” shall be deemed to
include references to the Original Credit Agreement, as amended by this
Amendment.  

 

11.Successors and Assigns.  This Amendment shall be binding upon and inure to
the benefit of the successors and assigns of the parties hereto.

 

12.Multiple Counterparts.  For the purpose of facilitating the execution of this
Amendment as herein provided and for other purposes, this Amendment may be
executed simultaneously in any number of counterparts, each of which
counterparts shall be deemed to be an original, and such counterparts shall
constitute and be one and the same instrument.  Signatures delivered by
facsimile or PDF shall have the same legal effect as originals.

 

13.GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

 

 

[SIGNATURE PAGES TO FOLLOW]

 

-8-

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower and Administrative Agent have caused this Amendment
to be duly executed and delivered as a sealed instrument as of the date first
written above.

 

BORROWER:

 

SSGT 3850 Airport RD, LLC

SSGT 500 Laredo St, LLC

SSGT 1500 E. Baseline Rd, LLC

SSGT 3175 Sweeten Creek Rd, LLC

SSGT 1600 Busse Rd, LLC

SSGT 12321 Western Ave, LLC

SSGT 197 Deaverview Rd, LLC

SSGT 75 Highland Center Blvd, LLC

SSGT 1027 N Washington Blvd, LLC

SSGT 701 Wando Park Blvd, LLC

SSGT 18804 Pines Blvd, LLC

SSGT 9811 Progress Blvd, LLC

SSGT 2380 Fenton St, LLC

SSGT 2280 N Custer Rd, LLC

SSGT 6888 N Hualapai Way, LLC

SSGT 2841 E. Riggs Rd, LLC

each a Delaware limited liability company

 

By:SmartStop Self Storage REIT, Inc.,

a Maryland corporation, its Manager

 

By:/s/ Michael S. McClure

Name: Michael S. McClure

Title:Chief Executive Officer

 

 

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 




[Signature Page to First Amendment to Credit Agreement]

--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT AND LENDER:

 

KEYBANK NATIONAL ASSOCIATION

 

 

By:/s/ Christopher T. Neil

Name:Christopher T. Neil

Title:Vice President

 

 

LENDERS:

 

SUNTRUST BANK

 

 

By:/s/ Ryan Almond

Name:Ryan Almond

Title:  Director

 

 

FIFTH THIRD BANK

 

 

By:

Name:

Title:

 

 

FLAGSTAR BANK, FSB, a federally chartered savings bank

 

 

By:/s/ Michael J. Wentrack

Name:Michael J. Wentrack

Title:First Vice President

 

 

TEXAS CAPITAL BANK, N.A.

 

 

By:/s/ Brett Walker

Name:Brett Walker

Title:Senior Vice President

 

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

 

[Signature Page to First Amendment to Credit Agreement]

--------------------------------------------------------------------------------

GUARANTOR CONFIRMATION

 

The undersigned hereby acknowledges and consents to the foregoing First
Amendment to Credit Agreement and acknowledges and agrees that the undersigned
remains obligated for the various obligations and liabilities of Borrower to the
Administrative Agent and the Lenders under the Credit Agreement dated January
24, 2019, as amended, as provided for in that certain Guaranty dated January 24,
2019, executed by the undersigned.

 

 

SMARTSTOP SELF STORAGE REIT, INC., a Maryland corporation

 

 

By: /s/ Michael S. McClure

Name: Michael S. McClure

Title: Chief Executive Officer

 

 

SMARTSTOP OP, L.P., a Delaware limited partnership

 

 

By:

SmartStop Self Storage REIT, Inc., a Maryland corporation, its General Partner

 

 

By: /s/ Michael S. McClure

Name: Michael S. McClure

Title: Chief Executive Officer

 

[Guarantor Confirmation Page to First Amendment to Credit Agreement]